EXHIBIT 10.7

Execution Copy

NOTICE OF CONSENT

March 19, 2010

HD Supply, Inc.

3100 Cumberland Blvd., Suite 1480

Atlanta, Georgia 30339

Attention: General Counsel

Merrill Lynch Capital Corporation,

as administrative agent under the Credit

Agreement referred to below

4 World Financial Center

250 Vesey Street

New York, NY 10080

Re: Guarantee and Reimbursement Agreement, dated as of August 30, 2007 (as
amended, supplemented or otherwise modified from time to time, the “THD
Guarantee”), among The Home Depot, Inc., a Delaware corporation (“we” or “THD”),
HD Supply Inc., a Delaware corporation (“you” or the “Borrower”), each Other
Guarantor (as defined therein) and Merrill Lynch Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined therein). Capitalized terms used herein without
definition shall have the meanings assigned thereto in the THD Guarantee.

Ladies and Gentlemen:

We refer to the THD Guarantee.

You have advised us that you wish to extend the maturity of all or a portion of
the Guaranteed Term Loans to a date that is not later than June 1, 2014,
pursuant to an amendment to the Credit Agreement substantially in the form
attached hereto as Exhibit A (such amendment, the “Amendment”). Our consent to
the Amendment is required pursuant to Section 4.02 of the THD Guarantee.

Consent

We hereby notify you of our consent to the Amendment and to the extension of the
maturity of all or a portion of the Guaranteed Term Loans to a date that is not
later than March 1, 2014 pursuant to, and on the terms set forth in, the
Amendment. THD



--------------------------------------------------------------------------------

hereby gives notice, pursuant to the definition of “Extended Term Loan Maturity
Date” in the Amendment, that it has elected to extend the THD Guarantee to
April 1, 2014. We reserve the right to elect (and notify you upon such
election), pursuant to the definition of “Extended Term Loan Maturity Date” in
the Amendment, to give our consent to a further extension of the maturity of all
or a portion of the Guaranteed Term Loans to a date that is not later than
June 1, 2014.

Representations and Warranties

Our consent, and the execution, delivery and performance by THD of this notice
of consent (i) are within THD’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) require no action by or in respect of
or filing with, any governmental body, agency or official, (iv) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of THD or of any
material agreement, judgment, injunction, order, decree or other instrument
binding upon THD or any of its Significant Subsidiaries, and (v) do not result
in the creation or imposition of any Lien on any asset of THD or any of its
Significant Subsidiaries.

This notice of consent constitutes a valid and binding agreement of THD
enforceable in accordance with its terms, provided that the enforceability
hereof is subject to general principles of equity and the bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights generally.

Reaffirmation of Guarantee

THD acknowledges and agrees that the THD Guarantee shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.

General

The provisions of Sections 9.04, 9.06 and 9.10 of the THD Guarantee are
incorporated into this notice of consent by reference.

This notice of consent may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this notice of consent
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

Sincerely yours, The Home Depot, Inc. By:   /s/ Carol B. Tome Name:   Carol B.
Tome Title:   CFO & EVP

 

 

Accepted as of March 19, 2010: HD Supply, Inc. By:   /s/ Vidya Chauhan Name:  
Vidya Chauhan Title:   Senior Vice President, Strategic Business Development

 

Merrill Lynch Capital Corporation, as Administrative Agent By:   /s/ Don Burkitt
Name:   Don Burkitt Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

Amendment